                                        Case 3:20-cv-05821-WHA Document 19 Filed 11/17/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   THERESA BROOKE,
                                   9                   Plaintiff,                           No. C 20-05821 WHA

                                  10            v.

                                  11   WOODSIDE HOTEL GROUP LTD,                            ORDER CONVERTING MOTION TO
                                                                                            DISMISS INTO MOTION FOR
                                  12                   Defendant.
Northern District of California




                                                                                            SUMMARY JUDGMENT,
 United States District Court




                                                                                            ALLOWING IMMEDIATE
                                  13                                                        DISCOVERY, VACATING
                                                                                            HEARING, AND GRANTING
                                  14                                                        JUDICAL NOTICE
                                  15
                                              In this ADA case, this order converts the motion to dismiss into a motion for summary
                                  16
                                       judgment and allows immediate discovery.
                                  17
                                              Plaintiff Theresa Brooke is a disabled individual who uses a wheelchair for mobility. In
                                  18
                                       2020 she visited the Monterey Plaza Hotel & Spa in Monterey, California. The complaint
                                  19
                                       alleges that upon arriving at the hotel’s passenger loading zone, she observed the lack of access
                                  20
                                       aisle and that this absence of an access aisle prevented her from entering the lobby (Comp. ¶¶ 1,
                                  21
                                       12).
                                  22
                                              The complaint alleges that upon visiting the Monterey Hotel & Spa, plaintiff observed the
                                  23
                                       hotel had two passenger-loading zones. One lay directly adjacent to the hotel’s lobby and the
                                  24
                                       second adjoined the street. The complaint alleges that both lacked an access aisle. Access aisles
                                  25
                                       are designated spaces for maneuvering a wheelchair or other mobility device when entering or
                                  26
                                       exiting a vehicle. The complaint asserts that the lack of an access aisle denied her entry to the
                                  27

                                  28
                                        Case 3:20-cv-05821-WHA Document 19 Filed 11/17/20 Page 2 of 4




                                   1   hotel’s lobby and caused her not to book a room, yet she would return to this hotel were it up to

                                   2   code (Comp. ¶¶ 1, 13, 17, 19).

                                   3           Defendant filed the instant motion to dismiss, a request for judicial notice of plaintiff’s

                                   4   prior lawsuits, and a declaration by an averred ADA expert. Plaintiff filed an opposition.

                                   5   Defendant filed a reply, which purported to support its motion to dismiss or in the alternative

                                   6   motion for summary judgment. Then plaintiff filed its own request for judicial notice of a recent

                                   7   order by another district court judge in a similar case (Dkt. Nos. 1, 7, 8, 16–18).

                                   8           As stated, defendant moves to dismiss for lack of subject-matter jurisdiction, pursuant

                                   9   to Rule 12(b)(1). There are two types of challenges to subject-matter jurisdiction: facial and

                                  10   factual. In a facial attack, the moving party alleges that the complaint does not allege facts that

                                  11   would satisfy subject-matter jurisdiction. In contrast, “‘[I]n a factual attack, the challenger

                                  12   disputes the truth of the allegations that, by themselves, would otherwise invoke federal
Northern District of California
 United States District Court




                                  13   jurisdiction.’” Wolfe v. Strankman, 392 F.3d 358, 361 (9th Cir. 2004). Consideration of

                                  14   extraneous material, however, is allowed on a factual motion to dismiss for lack of subject-

                                  15   matter jurisdiction only when “the jurisdictional issue is separable from the merits of the case . . .

                                  16   .” Thornhill Pub. Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th Cir. 1979).

                                  17           Here, defendant mounts a factual attack. It presents a sworn declaration related to the age

                                  18   of the hotel and vital statistics on its physical make-up, all to demonstrate that plaintiff was

                                  19   uninjured. The declaration seeks to win the case on the factual merits at the very outset of the

                                  20   case.

                                  21           To survive a motion to dismiss, however, a complaint need only allege sufficient factual

                                  22   matter, accepted as true, to state a claim for relief plausible on its face. Ashcroft v. Iqbal, 556

                                  23   U.S. 662, 678 (2009). Generally, district courts may not consider materials outside the pleadings

                                  24   when assessing the sufficiency of a complaint under Rule 12(b)(6). See Lee v. City of Los

                                  25   Angeles, 250 F.3d 668, 688 (9th Cir. 2001).

                                  26           Extraneous material, however, is allowed in a Rule 12(b)(6) motion in two instances:

                                  27   judicial notice under FRE 201 and the incorporation-by-reference doctrine. Khoja v. Orexigen

                                  28   Therapeutics, Inc., 899 F.3d 988, 998 (9th Cir. 2018). Both procedures allow district courts to
                                                                                          2
                                        Case 3:20-cv-05821-WHA Document 19 Filed 11/17/20 Page 3 of 4




                                   1   consider materials outside a complaint, but their use must be “consistent with the prohibition

                                   2   against resolving factual disputes at the pleading stage.” Id. at 1003.

                                   3        Defendant seeks to introduce information via judicial notice. A court may judicially notice

                                   4   a fact that is “not subject to reasonable dispute” because it “can be accurately and readily

                                   5   determined from sources whose accuracy cannot reasonably be questioned.” FRE 201(b)

                                   6   (emphasis added).

                                   7        Defendant requests judicial notice of records from PACER, which appear to catalogue the

                                   8   many lawsuits that plaintiff has brought against various stores and hotels, a long list

                                   9   supplemented with updated PACER records via a further request. (Defendant’s request for

                                  10   judicial notice does not go so far as to ask for judicial notice of the expert declaration.) For her

                                  11   part, plaintiff requests judicial notice of a November 2020 order by Judge Susan Illston (Dkt.

                                  12   Nos. 8, 17, 18). These documents are not subject to reasonable dispute. Therefore, these items
Northern District of California
 United States District Court




                                  13   will be judicially noticed. This does not, however, advance defendant’s immediate cause. The

                                  14   problem is the fact declaration by the hotel expert.

                                  15        Rule 12(d) provides that if “matters outside the pleadings are presented to and not excluded

                                  16   by the court,” in a Rule 12(b)(6) motion, “the motion must be treated as one for summary

                                  17   judgment under Rule 56.” All parties, Rule 12(d) continues, must then be given a “reasonable

                                  18   opportunity to present all the material that is pertinent to the motion,” including the opportunity

                                  19   to take reasonable discovery to meet the issues raised by the extraneous material.

                                  20        Defendant’s inclusion of the expert declaration calls for application of Rule 12(d).

                                  21   Specifically, defendant hotel offers a declaration purporting to establish full compliance with the

                                  22   ADA. The declaration, as stated, is not subject to judicial notice or to the incorporation-by-

                                  23   reference doctrine. The declaration triggers conversion of defendant’s Rule 12(b)(6) motion to

                                  24   one for summary judgment. Defendant acknowledges as much in its reply brief, which is pled to

                                  25   support a motion to dismiss or “in the alternative summary judgment.” This motion cannot and

                                  26   should not be decided on this incomplete record.

                                  27        For the guidance of counsel, the following issues are of particular concern. The age of

                                  28   defendant’s hotel and its renovation history determine the applicable version of the ADA
                                                                                        3
                                        Case 3:20-cv-05821-WHA Document 19 Filed 11/17/20 Page 4 of 4




                                   1   Accessibility Guidelines. A corollary issue is whether the hotel has one or more passenger-

                                   2   loading zone(s), which might trigger the requirement for an access aisle abutting at least one of

                                   3   those loading zone(s). Discovery should be taken to illuminate these topics. Plaintiff shall have

                                   4   the opportunity to take a deposition of the declarant and other depositions reasonably necessary

                                   5   to meet the motion for summary judgment. Defendant may take discovery on the issues raised,

                                   6   including taking a deposition of plaintiff. What will not be allowed (at this stage) is questioning

                                   7   about the truth or falsity of her prior accusations of ADA violations or the settlement strategies

                                   8   involved in those cases.

                                   9        The parties have 91 DAYS from the date of this order to complete this discovery and to file

                                  10   supplementations explaining the new evidence. Supplementations are due by FEBRUARY 16,

                                  11   2021, at noon. Plaintiff may cross-move if she feels the record warrants a decision in her favor.

                                  12   If plaintiff chooses to cross-move for summary judgment, plaintiff shall file that motion by
Northern District of California
 United States District Court




                                  13   FEBRUARY 16, 2021. Defendant’s opposition to plaintiff’s cross-motion for summary judgment,

                                  14   if any, will be due MARCH 2, 2021. Plaintiff’s opposition to defendant’s motion for summary

                                  15   judgment will also be due MARCH 2, 2021. Both parties’ replies will be due MARCH 9, 2021.

                                  16   The hearing shall be on APRIL 22, 2021, most likely by telephone, at 8 AM. (This will be the

                                  17   same date as the case management conference.) The hearing previously set for November 19,

                                  18   2020, is VACATED.

                                  19

                                  20        IT IS SO ORDERED.

                                  21

                                  22   Dated: November 17, 2020.

                                  23

                                  24
                                                                                               WILLIAM ALSUP
                                  25                                                           UNITED STATES DISTRICT
                                                                                               JUDGE
                                  26
                                  27

                                  28
                                                                                       4
